Per Curiam.
-In this case it appears that several of the defendants (of whom there were many) gave notice of appeal. By the decision heretofore handed down (ante p. 345, 89 Pac. 935), we disposed of the appeals of the only defendants who had filed briefs in the case, and they were the only appellants who had perfected their appeals. Since that time appellant John H. Peet has filed his appearance fee herein and has called the court’s attention to stipulations with the respondent, wherein it was agreed that he should not be under the necessity of filing a brief in this court, but that his appeal should be determined by the decision of the court of the appeal of any other appellant herein the facts of whose case were the same as those of his own. He now claims that his case comes within the rule- announced by this court as to the original certificates purchased by appellant Willard and sent by him to Kressly as secretary of the company, to be transferred on the books. Respondent, however, maintains that the facts of appellant Peet’s case bring it within that part of the decision bearing upon the appeals of Finley and Jamieson. We think respondent’s contention must be upheld.
The judgment of the superior court, in so far as it affects the rights of appellant Peet, is affirmed.